DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations: 
“a diagnostics suite configured …” (claim 11, its dependent claims, and claim 21);
“a bias prediction module …" (claim 11, its dependent claims, and claim 21); 
are coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 11-21 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112 - Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With respect to the claimed parts, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 

Claim Rejections - 35 USC § 112 - Part 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above the claimed “diagnostics suite” and “bias prediction module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed parts/functions.
For examining purpose, it is assumed that the limitations relating to the recited parts/functions are merely processing parts/software components that are implemented 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steven (US 2016/0084687).

Regarding claim 10, Steven discloses a fluid flow metering system (see Abstract, Fig. 1, and paragraph 0207), using one or more diagnostic tests to determine a quantified magnitude of a detected malfunction source and to predict a quantified flow bias (see Abstract, paragraph 174-0175, 0211-0213, and 0230-0233: discusses one or more diagnostic test on to identify incorrect meters, i.e. a specific problem, based on the outputs of the diagnostic tests; see paragraph 0174-0175, 0177, 0183, 0233-0234, and 0257-0262: discusses determining a flow rate error associated with incorrect readings, i.e. quantified magnitude of malfunction; see paragraph 0174-0175, 0177, 0183, 0233-0234, and 0257-0262: computes a percentage difference in the flow rate predictions).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steven (US 2016/0084687) in view of Mattar (US 2005/0081643).

Regarding claim 1, Steven discloses a method of metering fluid flow (see Abstract, paragraph 0001, and claim 86: method of metering flow), comprising: 
making one or more fluid flow rate measurements (see paragraph 0174-0175, 0181, and 0257-0262: discloses computing one or more fluid flow rate measurements, takes three differential pressure measurements); 
performing one or more diagnostic tests on meter performance characteristics; identifying a specific problem based on outputs of the diagnostic tests (see Abstract, paragraph 174-0175, 0211-0213, and 0230-0233: discusses one or more diagnostic test on to identify incorrect meters, i.e. a specific problem, based on the outputs of the diagnostic tests); 
quantifying the magnitude of the specific problem via analysis of the diagnostic tests (see paragraph 0174-0175, 0177, 0183, 0233-0234, and 0257-0262: discusses determining a flow rate error associated with incorrect readings); and 


Steven does not expressly disclose wherein the predicted quantified fluid flow rate bias, i.e. previously discussed percentage difference, is based on the quantified magnitude of the specific problem, i.e. previously discussed flow rate error. 

Mattar discloses computing a predicted quantified fluid flow rate bias/percentage difference is based on a quantified magnitude of the specific problem/flow rate error difference (see paragraphs 0142-0143: disclosing computing a mass flow error as a ratio of the difference between flow rates over the true flow rate). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steven with the teachings of Mattar, i.e. computing the quantified fluid flow rate bias using the quantified flow rate error value, for the advantageous benefit of accurately calculating and presenting the error a percentage of the computed difference values. 

Regarding claim 11, Steven discloses a flow metering system comprising a flow meter and a flow analyzer (see Abstract, Fig. 1, and paragraph 0207), said flow analyzer comprising: 
(i) a diagnostics suite configured to make one or more fluid flow rate measurements, perform one or more diagnostic tests on meter performance 
(ii) a bias prediction module configured to quantify the magnitude of the specific problem (see paragraph 0174-0175, 0177,0181, 0183, 0233-0234, and 0257-0262: discusses determining a flow rate error associated with incorrect readings, as the program performs the bias prediction it meets the limitation of the bias prediction module as the specification does not disclose any structure for the claimed module), and predict a quantified fluid flow rate bias (see paragraph 0174-0175, 0177, 0181, 0183, 0233-0234, and 0257-0262: computes a percentage difference in the flow rate predictions).

Steven does not expressly disclose wherein the predicted quantified fluid flow rate bias, i.e. previously discussed percentage difference, is based on the quantified magnitude of the specific problem, i.e. previously discussed flow rate error. 

Mattar discloses computing a predicted quantified fluid flow rate bias/percentage difference is based on a quantified magnitude of the specific problem/flow rate error 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steven with the teachings of Mattar, i.e. computing the quantified fluid flow rate bias using the quantified flow rate error value, for the advantageous benefit of accurately calculating and presenting the error a percentage of the computed difference values. 

Regarding claim 21, Steven discloses a computer program product (see paragraphs 0064, 0083, 0133, and 0181: computer program product) comprising: 
(i) a diagnostics suite configured to make one or more fluid flow rate measurements, perform one or more diagnostic tests on meter performance characteristics, and identify a specific problem based on outputs of the diagnostic tests (see paragraph 0174-0175, 0181, and 0257-0262: discloses computing one or more fluid flow rate measurements, takes three differential pressure measurements; see Abstract, paragraph 174-0175, 0211-0213, and 0230-0233: discusses one or more diagnostic test on to identify incorrect meters, i.e. a specific problem, based on the outputs of the diagnostic tests, meets limitation of the diagnostic suite as a computer program product that implements the diagnostics as the applicant’s specification does not contain structure for the claimed diagnostic suite); and 
(ii) a bias prediction module configured to quantify the magnitude of the specific problem (see paragraph 0174-0175, 0177,0181, 0183, 0233-0234, and 0257-0262: discusses determining a flow rate error associated with incorrect readings, as the 

Steven does not expressly disclose wherein the predicted quantified fluid flow rate bias, i.e. previously discussed percentage difference, is based on the quantified magnitude of the specific problem, i.e. previously discussed flow rate error. 

Mattar discloses computing a predicted quantified fluid flow rate bias/percentage difference is based on a quantified magnitude of the specific problem/flow rate error difference (see paragraphs 0142-0143: disclosing computing a mass flow error as a ratio of the difference between flow rates over the true flow rate). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steven with the teachings of Mattar, i.e. computing the quantified fluid flow rate bias using the quantified flow rate error value, for the advantageous benefit of accurately calculating and presenting the error a percentage of the computed difference values. 



Regarding claim 2, Steven previously modified by Mattar, further discloses wherein performing one or more diagnostic tests comprises performing one or more objective diagnostic tests (see paragraphs 0028-0036 and 0175-0175: discloses objective tests).

Regarding claim 12, Steven previously modified by Mattar, further discloses wherein the diagnostic tests performed by the diagnostics suite comprise one or more objective diagnostic tests (see paragraphs 0028-0036 and 0175-0175: discloses objective tests).

Regarding claim 3, Steven previously modified by Mattar, further discloses wherein performing one or more diagnostic tests comprises performing one or more subjective diagnostic tests (see paragraphs 0237-0241 and 0252-0254; see also applicant’s admitted prior art in paragraph 0102 of the applicant’s PG Publication that indicates that US 2016/0084687 performs subject tests related to the stability and fluctuations of signals).

Regarding claim 13, Steven previously modified by Mattar, further discloses wherein the diagnostic tests performed by the diagnostics suite comprise one or more subjective diagnostic tests (see paragraphs 0237-0241 and 0252-0254; see also applicant’s admitted prior art in paragraph 0102 of the applicant’s PG Publication that indicates that US 2016/0084687 performs subject tests related to the stability and fluctuations of signals).
Regarding claim 4, Steven previously modified by Mattar, further discloses wherein performing one or more diagnostic tests comprises performing a combination of one or more objective diagnostic tests with one or more subjective diagnostic tests (see paragraphs 0028-0036 and 0175-0175: discloses objective tests; and see paragraphs 0237-0241 and 0252-0254; see also applicant’s admitted prior art in paragraph 0102 of the applicant’s PG Publication that indicates that US 2016/0084687 performs subject tests related to the stability and fluctuations of signals).

Regarding claim 14, Steven previously modified by Mattar, further discloses wherein the diagnostic tests performed by the diagnostics suite comprise a combination of one or more objective diagnostic tests with one or more subjective diagnostic tests (see paragraphs 0028-0036 and 0175-0175: discloses objective tests; see paragraphs 0237-0241 and 0252-0254; see also applicant’s admitted prior art in paragraph 0102 of the applicant’s PG Publication that indicates that US 2016/0084687 performs subject tests related to the stability and fluctuations of signals).

Regarding claim 6, Steven does not expressly disclose applying said quantified fluid flow rate bias as a correction factor to derive a true fluid flow rate from a measured fluid flow rate.

Mattar discloses applying said quantified fluid flow rate bias as a correction factor to derive a true fluid flow rate from a measured fluid flow rate (see paragraphs 0149-0150).


Regarding claim 16, Steven does not expressly disclose wherein the flow analyzer is further configured to apply said quantified fluid flow rate bias as a correction factor to derive a true fluid flow rate from a measured fluid flow rate.

Mattar discloses applying said quantified fluid flow rate bias as a correction factor to derive a true fluid flow rate from a measured fluid flow rate (see paragraphs 0149-0150).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steven with the teachings of Mattar, i.e. applying a correction factor to the incorrect measurement, for the advantageous benefit of correcting the improper flow rate.  

Regarding claim 8, Steven previously modified by Mattar, discloses wherein measuring a fluid flow rate comprises measuring a differential pressure and calculating a flow rate based on said measured differential pressure (see paragraphs 0026, 0036, 0096, and 0174-0175: calculating a flow rate from a measured differential pressure).

Regarding claim 18, Steven previously modified by Mattar, further discloses wherein the flow meter comprises a differential pressure fluid flow meter (see paragraphs 0026, 0036, 0096, and 0174-0175: calculating a flow rate from a measured differential pressure).

Regarding claim 9, Steven previously modified by Mattar, further discloses wherein measuring one or more fluid flow rates comprises measuring two or more of a traditional differential pressure, a recovered differential pressure and a permanent pressure loss differential pressure (see paragraphs 0015-0018 and 0028-0032: measuring a traditional differential pressure, a recovered differential pressure, and a permanent pressure loss differential pressure).

Regarding claim 19, Steven previously modified by Mattar, further discloses wherein the differential pressure fluid flow meter comprises one of: a venturi meter, a cone meter, an orifice plate meter (see paragraphs 0305: Venturi, cone, and orifice meter).

Regarding claim 20, Steven previously modified by Mattar, further discloses wherein the differential pressure fluid flow meter is provided with a plurality of pressure taps that are arranged to provide two or more of a traditional differential pressure, a recovered differential pressure and a permanent pressure loss differential pressure (see Figs.1 and 2 and paragraphs 0005, 0010, 0029-0030, 0139-0140, 0216-0217, and .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steven (US 2016/0084687) in view of Mattar (US 2005/0081643) and Steven (US 2016/0238423), further referenced as Steven423.

Regarding claim 5, Steven and Mattar do not expressly disclose wherein identifying a specific problem comprises applying pattern recognition to the results of the performed diagnostic tests.

Steven423 discloses identifying a specific problem comprises applying pattern recognition to the results of the performed diagnostic tests (see Abstract, Figs. 22-25, and paragraphs 0169, 0170, and 201-204: discusses performing diagnostic on the flow meter using pattern analysis).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Steven in view of Mattar with the teachings of Steven423, i.e. analyzing data patterns during the diagnostic analysis, for the advantageous benefit of recognizing different malfunctions associated with distinct patterns. 

Regarding claim 15, Steven and Mattar do not expressly disclose wherein identifying a specific problem comprises applying pattern recognition to the results of the performed diagnostic tests.

Steven423 discloses identifying a specific problem comprises applying pattern recognition to the results of the performed diagnostic tests (see Abstract, Figs. 22-25, and paragraphs 0169, 0170, and 201-204: discusses performing diagnostic on the flow meter using pattern analysis).
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Steven in view of Mattar with the teachings of Steven423, i.e. analyzing data patterns during the diagnostic analysis, for the advantageous benefit of recognizing different malfunctions associated with distinct patterns. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steven (US 2016/0084687) in view of Mattar (US 2005/0081643) and Steven (US 2010/0191481), further referenced as Steven481.

Regarding claim 7, Steven and Mattar do not expressly disclose the method of claim 1 being applied while a flow metering device is in-situ.


It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Steven in view of Mattar with the teachings of Steven481, i.e. running the diagnostic in-situ, for the advantageous benefit of analyzing, diagnosing, and correcting the working of a flow meter device while the device is installed. As such, the flow meter could be self-diagnosed without any manual intervention. 

Regarding claim 17, Steven does not expressly disclose wherein the flow analyzer is arranged to predict a quantified fluid flow rate bias based on the quantified magnitude of the specific problem while the flow meter is in-situ.

Mattar discloses wherein the flow analyzer is arranged to predict a quantified fluid flow rate bias based on the quantified magnitude of the specific problem (see paragraphs 0149-0150).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Steven with the teachings of Mattar, i.e. applying a correction factor to the incorrect measurement, for the advantageous benefit of correcting the improper flow rate.  

Steven and Mattar do not expressly disclose wherein the process is performed in-situ. 

Steven481 discloses a system that performs diagnostics on a flow metering device, including a recalibration correction process is performed in-situ (see Abstract and paragraphs 0212 and 0248: discloses in-situ diagnostics of a flow meter). 
It would have been obvious to one with ordinary skill in the art at the time of the filing to modify the invention of Steven in view of Mattar with the teachings of Steven481, i.e. running the diagnostic in-situ, for the advantageous benefit of analyzing, diagnosing, and correcting the working of a flow meter device while the device is installed. As such, the flow meter could be self-diagnosed without any manual intervention. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steven (US 20110259119) discloses a plow meter with a plurality of differential pressure measurement taps.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865